IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JULIUS JUNIOR CRUSAW,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3132

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 25, 2016.

An appeal from an order of the Circuit Court for Union County.
Mark W. Moseley, Judge.

Julius Junior Crusaw, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      Julius Junior Crusaw appeals the trial court’s order denying his motion for

postconviction relief. We reject all claims but one. Because we are bound by the

Florida Supreme Court’s decision in State v. Cooper, 634 So. 2d 1074 (Fla. 1994),

we conclude that double jeopardy principles barred Crusaw’s conviction for

careless driving with a suspended license resulting in death or serious bodily

injury.
      Crusaw was convicted of several crimes, all relating to an automobile

accident that killed one and injured another. Relevant here, Crusaw was convicted

of vehicular homicide (Count III) and careless driving with suspended license

causing death or great bodily injury (Count IV). The information listed the same

victim for both counts.

      In Cooper, the Court held that a defendant convicted of DUI manslaughter

could not also be convicted of careless driving without a license causing death or

serious bodily injury “because he has already been punished for the death by the

DUI manslaughter conviction.” Id. at 1075; see also Kelly v. State, 987 So. 2d
1237, 1239-40 (Fla. 2d DCA 2008).

      Cooper controls here. Accordingly, we reverse the denial of Crusaw’s

motion, and we remand for the trial court to vacate the conviction for careless

driving with a suspended license resulting in death or serious bodily injury and to

resentence accordingly.

      REVERSED and REMANDED with directions.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.




                                        2